Citation Nr: 0939941	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-15 952	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an ear injury.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
February 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not connect the Veteran's bilateral 
hearing loss to his time in military service.

2.  The evidence does not demonstrate that the Veteran has a 
current ear disability other than bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Criteria for service connection for an ear injury have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran asserts that he incurred an ear injury and 
bilateral hearing loss as a result of military noise exposure 
during World War II.  Specifically, the Veteran described 
being stationed on a small ship (the U.S.S. APC) in the South 
Pacific from June 1943 to February 1945 where he reported 
firing 20 mm antiaircraft guns.  The Veteran denied being 
provided any hearing protection and he felt that both of his 
ears had been injured during these exercises.

It is also noted that the Veteran's military occupation was a 
machinist's mate, which may also have exposed him to elevated 
noise levels.

Nevertheless, service treatment records show that the Veteran 
had normal hearing at separation, as he had 40/40 on right 
and left watch, 20/20 on coin click, 15/15 on whispered 
voice, and 15/15 on spoken voice.  It is noted that no 
audiometric testing appears to have been conducted at 
separation; but no complaints of hearing loss were recorded 
either.  The Veteran stated that he was stationed on a small 
ship such that there were no doctors aboard to complain to 
about ear problems.  However, there is no indication that the 
Veteran raised any complaints about either hearing loss or an 
ear injury at his separation physical; or at any other time 
during service.

The first post-service evidence of hearing loss appeared in 
September 2003, more than 50 years after the Veteran 
separated from service, when he was first seen by the VA 
audiology department.  At the consultation, the Veteran 
reported that hearing loss had been noticeable for the past 
2-3 years.  It was noted that the Veteran had a history of 
recreational, occupational and military noise exposure; and 
testing revealed moderate to moderately severe hearing loss.  
The Veteran was assigned hearing aids. 

The Veteran was provided with a VA examination in December 
2007, where testing confirmed bilateral hearing loss.  The 
Veteran asserted that his hearing loss started in the 
military and had gradually increased; and it was noted that 
he had been exposed to antiaircraft guns firing while in 
service.  The Veteran denied any occupational noise exposure, 
but he did report post-service noise exposure from hunting.  
The examiner stated that there was no way to relate the 
Veteran's hearing loss to his time in service aside from 
resorting to pure speculation.

Hearing loss

With regard to the Veteran's assertion that his hearing loss 
was caused by his time in service, the evidence simply does 
not support his contention.

The results of the Veteran's December 2007 VA compensation 
examination confirm that he has sufficient hearing loss, 
bilaterally (meaning in both ears), for it to be considered a 
disability by VA standards, that is, to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385.  Consequently, the 
determinative issue is whether the Veteran's current hearing 
loss disability is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  And, unfortunately, it is 
in this critical respect that the Veteran's claim fails.

While the Veteran believes that his hearing loss began during 
service, he did not voice any hearing complaints during 
service; and he apparently did not seek any treatment for his 
hearing for more than half a century after service.  The 
absence of any objective indications of hearing loss during 
service, or for so long after service, while not altogether 
dispositive, nonetheless is probative evidence against the 
claim.  Struck v. Brown, 9 Vet. App. 145 (1996).  See also 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).

The Veteran is competent to testify concerning his purported 
difficulty hearing for many years dating back to his military 
service.  However, while the Veteran stated that his hearing 
loss began in service at his VA examination; at the audiology 
consultation in 2003, he stated that hearing loss had only 
been noticeable for 2-3 years.  Additionally, despite the 
Veteran's assertion that his hearing loss began in service at 
his VA examination, the examiner nevertheless declined to 
relate the Veteran's hearing loss to his time in service.  As 
such, the Veteran's assertion that his hearing loss was 
caused by military noise exposure lacks any supporting 
medical evidence.  

While the Veteran's testimony is considered competent to 
report military noise exposure; his reports of when hearing 
loss began has varied.  Thus, his testimony is not 
sufficiently credible to overcome the findings of normal 
hearing at separation, and more than 50 years without 
treatment for any hearing deficiency.

Therefore, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, meaning there is no reasonable doubt to resolve in his 
favor.  Accordingly, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.  

Ear injury

The Veteran has also asserted that he injured his ears during 
service firing antiaircraft guns, but there is no medical 
evidence to support his assertions.

Service treatment records do not show any treatment for an 
ear injury, and it was specifically found that the Veteran's 
ears were free from any disease or defect on his separation 
physical.  It is also noted that after departing the ship on 
which the Veteran alleged he injured his ears, the Veteran 
was noted to be physically qualified for transfer.  As such, 
had the Veteran in fact incurred an ear injury during 
service, he had ample opportunities to report it while still 
in service.

Following service, the Veteran similarly never sought 
treatment for any ear injury.

At the Veteran's VA examination in December 2007, the 
examiner stated that there was no evidence of any ear disease 
or pathology while the Veteran was in service; and, more 
importantly, the VA examination did not reveal any current 
ear disability, aside from bilateral hearing loss.    

As such, whether or not the Veteran actually incurred an ear 
injury is ultimately immaterial to his claim, because a claim 
for service connection cannot succeed without evidence of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, no evidence of a present ear 
disability, aside from hearing loss, has been presented. 

Accordingly, the Veteran's claim of entitlement to service 
connection for an ear injury is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in September 2007, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

VA treatment records and service medical records have been 
obtained.  The Veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an ear injury is denied.


REMAND

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board 
jurisdiction to review the case.  First, once a rating 
decision issues, the Veteran or his or her representative 
must file a timely notice of disagreement; so long as the 
issues being appealed are clear, the AOJ by law must then 
issue a SOC; finally, to convey jurisdiction to hear the case 
on the Board, the Veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

The Veteran's claim of entitlement to service connection for 
tinnitus was denied by a January 2008 rating decision.  The 
Veteran initially gave no indication that he wished to appeal 
this denial in a February 2008 notice of disagreement which 
disagreed with the findings in regard to his claims for 
service connection for an ear injury and for hearing loss.  
However, in his May 2008 substantive appeal, the Veteran 
indicated that the findings in the January 2008 rating 
decision were untrue with regard to his claim for tinnitus.

The Veteran's statement voiced clear disagreement with the 
conclusion of the January 2008 rating decision with regard to 
the issue of entitlement to service connection for tinnitus; 
and, because no special wording is required for a NOD, this 
statement is considered to be a NOD with regard to the issue 
of entitlement to service connection for tinnitus.  See 38 
C.F.R. §§ 20.201, 20.302(a).  The NOD is still pending; and 
it is therefore proper to remand this claim because the 
Veteran has not been provided a statement of the case (SOC) 
on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should issue a statement of the 
case concerning the claim for service 
connection for tinnitus.  The Veteran, 
and his representative, should be 
informed of the period of time within 
which a substantive appeal must be filed 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


